           Case 2:20-cv-00576-RFB-BNW Document 29
                                               27 Filed 05/21/20
                                                        05/20/20 Page 1 of 9



 1 Dana Howell, Bar # 11607
   Kelly Kichline, Bar # 10642
 2 MGM RESORTS INTERNATIONAL

 3 6385 S. Rainbow Blvd. Suite 500
   Las Vegas, NV 89118
 4 Telephone: (702) 692- 1937
   Telephone: (702) 692- 5651
 5 Fax No.: (702) 669-4501
   Email: dhowell@mgmresorts.com
 6         kkichline@mgmresorts.com
 7
   Attorneys for Defendants,
 8 Bellagio, LLC dba Bellagio Hotel and Casino
   and MGM Resorts International
 9
                                UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11

12
     DIANA HOLMES,                                      Case No.: 2:20-cv-00576-RFB-BNW
13
                        Plaintiff,
14

15   vs.
                                                       STIPULATED PROTECTIVE ORDER
16   BELLAGIO, LLC, a Nevada limited liability
     company; MGM RESORTS
17   INTERNATIONAL, a foreign corporation; et
     al.,
18

19
                        Defendants.
20
21            Plaintiff Diana Holmes (“Plaintiff”) and Defendants Bellagio, LLC d/b/a/ Bellagio Hotel and

22   Casino (“Bellagio”) and MGM Resorts International (“MGMRI”) (collectively, “Defendants”), by and

23   through their respective counsel of record, hereby submit the following Stipulated Protective Order

24   regarding the confidentiality of discovery materials.

25            Disclosure and discovery activity in the above-captioned action are likely to involve the

26   production of confidential, proprietary, or private information for which special protection from

27   public disclosure and use for any purpose other than prosecuting this litigation may be warranted.

28   The parties acknowledge that this protective order does not confer blanket protection for all
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 2 of 9



 1   disclosures or responses to discovery and that the protection it affords from public disclosure and use

 2   extends only to the limited information or items that are entitled to confidential treatment under the

 3   applicable legal principles.

 4                   1.      Definition of “Confidential Information.” “Confidential Information,”

 5    which may be designated as provided in paragraph 5 below, is defined as follows: trade secrets,

 6    protected contacts, business contacts, business practices, procedures and processes, non-public

 7    customer information (e.g., customer lists, customer names and contact information, play history,

 8    etc.), financial information (players’ gaming history, profits information, gaming projections, etc.),

 9    contractual relationships, marketing practices and procedures, management policies and procedures,

10    sensitive personnel information including terms of employment, salary, bonus agreements, and

11    confidential or private personal information.

12                   2.      Use Limitations. All Confidential Information produced in the course of

13    discovery proceedings herein shall be used only for the purpose of preparing for and conducting this

14    litigation (including appeals) and not for any other purpose whatsoever.

15                           2.1    Limitations on Disclosure of Confidential Information.

16                   Confidential Information shall not be given, shown, or made available or

17    communicated in any way to anyone except persons specified in paragraph 6 below who have read

18    and are bound by the terms of this Protective Order, and to whom it is necessary that such

19    Confidential Information be given or shown for the purposes permitted under this paragraph. The

20    Parties agree that materials subject to this Order which are marked “Confidential” and/or
21    “Confidential – Attorneys’ Eyes Only” will be treated as such, subject to the resolution of any

22    motion filed pursuant to paragraph 7. Before any party includes any information or material marked

23    “Confidential” and/or “Confidential – Attorneys’ Eyes Only” in any pleading, motion, notice,

24    memorandum filed with the Court that the party cannot or will not redact, the party first must file a

25    motion seeking leave to file under seal the portion of such materials marked “Confidential” and/or

26    “Confidential – Attorneys’ Eyes Only in accordance with the standard articulated in Kamakana v.
27    City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), along with the Local Rules of the

28    United States District Court for the District of Nevada. Treatment of the material as Confidential
                                                       2.
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 3 of 9



 1    will continue at a minimum until the Court resolves the issue.

 2                            2.2     Advice to Client Based on Confidential Information.

 3                    Notwithstanding the foregoing, nothing in this Protective Order shall bar or otherwise

 4    restrict any attorney herein from rendering litigation advice to his/her client, and in the course thereof,

 5    referring to or relying upon the attorney’s examination of designated information.

 6                    3.      Scope of Protection/Disclosure of Confidential Information in Other

 7    Proceedings. This Protective Order governs the handling of all Confidential Information, including

 8    documents, testimony, and other information, including all copies, excerpts, and summaries thereof,

 9    produced, given, or filed during discovery and other proceedings in this action, including

10    Confidential Information produced, given, or filed prior to the date of this Protective Order.

11                            3.1     If any party to another legal proceeding, or a court or an

12    administrative agency, through discovery, subpoenas, or orders, demands production of

13    Confidential Information, the party receiving such demand for Confidential Information shall

14    promptly, and before producing Confidential Information to such other party, court, or

15    administrative agency, notify (1) the requesting party, court, or administrative agency of this

16    Protective Order; and (2) the party whose Confidential Information is being sought.

17                                    3.1.1   The party whose Confidential Information is being sought

18    shall have the obligation of defending against such subpoena, order, or demand, and the person or

19    party receiving the subpoena, order or demand shall be entitled to comply with it except to the extent

20    the producing party is successful in obtaining an order modifying or quashing the subpoena, order
21    or demand.

22                    4.    Confidential Information Produced by Third Parties. This Protective Order

23   shall apply to the parties to this action, and also to any other person producing or disclosing

24   Confidential Information in this action who agrees or is ordered to be bound by this Protective Order.

25   Accordingly, as used herein, the term “person” includes both the named parties in this civil action, and

26   third parties who have agreed or been ordered to be bound by this Protective Order. If, in the course
27   of this action, information is sought from a third party which would require such person to disclose

28   and/or produce Confidential Information, such third party may obtain the protections of this Protective
                                                      3.
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 4 of 9



 1   Order by agreeing in writing to produce information pursuant to this Protective Order and to be bound

 2   by it. No further order of this Court shall be necessary to extend the protections of this Order to third

 3   parties.

 4                  5.    Designation of Confidential Information. Any person who produces, gives, or

 5   files Confidential Information may designate information as Confidential Information if it meets the

 6   definition stated in paragraph 1; provided, however, that any designation of Confidential Information

 7   shall not constitute an admission by any other party that such Confidential Information is confidential

 8   or trade secret information as defined under applicable legal standards. Filing a motion under the

 9   Local Rules requesting leave to file information or material under seal or subsequently filing any

10   document containing information designated “Confidential” under seal pursuant to paragraph 2.1,

11   shall not constitute an admission by the filing party that such Confidential Information of another

12   party is confidential or trade secret information as defined under applicable legal standards.

13                   The Parties agree that for a document or deposition testimony to be designated as

14   “Attorneys’ Eyes Only,” the designating party must reasonably believe disclosure would create a

15   substantial risk of serious financial or other injury if disclosed to persons other than those permitted

16   to receive Attorneys’ Eyes Only materials pursuant to this Stipulated Protective Order, and that such

17   risk cannot reasonably be avoided through other, less restrictive means.

18                          5.1     Designation of Documents. Documents may be designated as

19   Confidential Information by stamping “Confidential” (or similar designation) on each page prior to

20   production. To the extent documents containing Confidential Information subject to this Protective
21   Order were previously produced without any designation of confidentiality, such documents shall be

22   stamped “Confidential” and reproduced.

23                           5.2     Designation of Deposition Testimony. Deposition testimony may be

24   designated, in whole or in part, as Confidential Information by oral designation on the record, or within

25   ten (10) days after receipt of the transcript with designations as specified below. If made on the record,

26   the person making the designation shall instruct the Court Reporter to bind the “Confidential” portions
27   of the deposition transcript separately and to stamp the word “Confidential” (or similar designation)

28   as appropriate, on each transcript page so designated. All deposition testimony shall be treated as
                                                     4.
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 5 of 9



 1   “Confidential” pending expiration of the ten (10) day period after receipt of the transcript.

 2                   6.      Persons to Whom Confidential Information May be Disclosed.

 3                           6.1 “Confidential Information.” Except as otherwise provided by this

 4   Protective Order, information designated as “Confidential” shall be disclosed only to:

 5                                   6.1.1 Counsel of record for the parties in this action, and other

 6   attorneys, clerical, paralegal, and other staff employed by counsel of record;

 7                                   6.1.2    Independent experts or independent consultants who are

 8   assisting counsel of record for the parties in this action in the prosecution or defense of this action.

 9   Before access is given, each such independent expert or independent consultants shall agree in writing

10   to be bound by this Protective Order by completing and signing the form attached hereto as Exhibit A

11   and advised that violation of the terms of this Protective Order (by use of the Confidential Information

12   for business purposes or in any other impermissible manner) may constitute contempt of Court.

13                                   6.1.3.    Individuals named as parties, and such officers, directors, or

14   employees of the parties, as counsel requires to provide assistance in the prosecution or defense of this

15   action, and for no other purpose;

16                                   6.1.4    The Court and court personnel;

17                                   6.1.5    Any other Person as to whom the producing Person agrees in

18   writing.

19                                   6.1.6    Witnesses at deposition or trial qualified under paragraphs

20   6.4.1 and 6.4.2; provided, however, that before access is given, each such witness shall have agreed in
21   writing to be bound by this Protective Order by completing and signing the form attached hereto as

22   Exhibit A and advised that violation of the terms of this Protective Order (by use of the Confidential

23   Information for business purposes or in any other impermissible manner) may constitute contempt of

24   Court; and

25                                   6.1.7 Court reporters employed in connection with this action.

26                           6.2    “Confidential      -    Attorneys’     Eyes       Only”    Information.
27   Notwithstanding any other provision of this Protective Order, information designated as “Confidential

28   - Attorneys’ Eyes Only” shall be disclosed only to the following:
                                                      5.
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 6 of 9



 1                                  6.2.1   Persons described in paragraph 6.1.1.

 2                                  6.2.2   Persons described in paragraph 6.1.4, provided that the

 3   documents are handled consistent with paragraph 2.1 above.

 4                                  6.2.3   Persons described in paragraph 6.1.5.

 5                                  6.2.4   Witnesses and independent experts or consultants (as defined in

 6   paragraph 6.1.2) at deposition or trial, provided that the producing person agrees in writing, and that

 7   such witness and/or independent expert or consultant (as defined in paragraph 6.1.2) shall have agreed

 8   in writing to be bound by this Protective Order by completing and signing the form attached hereto as

 9   Exhibit A.

10                          6.3     Disclosure of Confidential Transcripts to the Deponent.

11          Deposition transcripts containing Confidential Information may be shown to the deponent for

12   the purpose of correction, but the deponent may not retain a copy of the transcript unless the deponent

13   agrees to be bound by this Protective Order by signing a copy of the acknowledgment form attached

14   as Exhibit A, or is a person identified in Paragraph 6.1 and would be permitted to retain the

15   Confidential Information pursuant to this Order.

16                          6.4     Limited Exceptions:

17                                  6.4.1   Persons     Previously   Having     Access     to   Confidential

18   Information. A producing party’s Confidential Information to which a present or former employee,

19   consultant or agent has had access during the period of his employment or association with the

20   producing party may be disclosed to that present or former employee, consultant or agent.
21                                  6.4.2   Witnesses. If a document designated as Confidential

22   Information refers to the conduct or affairs of a witness, the parties’ attorneys may discuss such

23   conduct or affairs with the witness without revealing the document.

24                                  6.4.3   Certain Information Not Subject to Scope of Order. The

25   restrictions of this Protective Order shall not apply to information which (a) was, is, or becomes public

26   knowledge, not in violation of this Protective Order, or (b) was or is acquired from a third party
27   possessing such information and having no obligation of confidentiality to the designating party, or

28   (c) the receiving party can establish was in its rightful and lawful possession at the time of disclosure
                                                         6.
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 7 of 9



 1   or was developed independently by the receiving party without the use of Confidential Information.

 2                     7.    Resolution of Disputes. Whenever a party objects to the treatment of a

 3   document or transcript as “Confidential” as defined in paragraphs 1 and 5 herein, it shall, in writing

 4   or on the record in any proceeding herein, so inform the party seeking “Confidential” treatment. The

 5   failure of a party to object in a timely manner shall not constitute a waiver. The party proposing such

 6   treatment may thereafter apply to the Court by motion for a ruling that the document or transcript shall

 7   be treated as “Confidential” in the manner described in paragraphs 1 and 5 herein. Such motion shall

 8   be made within a reasonable period of time after notice of the objection to a “Confidential” designation

 9   is given. Upon such application, the party asserting confidentiality bears the burden to establish same.

10   Until the Court enters an Order changing the designation of the document or transcript which is to be

11   the subject of the application, it shall be afforded the “Confidential” treatment described in paragraphs

12   1 and 5 herein.

13                     8.    Disposition of Confidential Information Following Conclusion of

14   Litigation. Within thirty (30) days of the conclusion of this litigation (i.e., upon entry of a final order,

15   or when all appeals have been exhausted, whichever occurs later), all copies of all documents or

16   transcripts designated “Confidential” and any copies thereof, shall either be destroyed or returned to

17   the party or person producing same.

18                           8.1     Notwithstanding any of the foregoing, counsel of record may maintain

19   one complete set of pleadings, deposition transcripts and exhibits, and trial transcripts and exhibits

20   following conclusion of this litigation, pursuant to their obligations under the Nevada Rules of
21   Professional Conduct, Rule 1.15, and the Nevada Electronic Filing and Conversion Rules, Rule 11(e).

22                     9.    Unauthorized Disclosure or Inadvertent Production. If either party learns

23   that, by inadvertence or otherwise, it has disclosed Confidential Information to any person or in any

24   circumstance not authorized under this protective order, the receiving party must immediately (a)

25   notify the designating party in writing of the unauthorized disclosure, (b) use its best efforts to retrieve

26   all unauthorized copies of the confidential material, (c) inform the person(s) of the terms of the
27   protective order, and (d) request such person(s) execute Exhibit A. Pursuant to Federal Rule of

28   Evidence 502(d) and (e), attorney-client, work product, or any other privilege will not be waived by
                                                     7.
        Case 2:20-cv-00576-RFB-BNW Document 29
                                            27 Filed 05/21/20
                                                     05/20/20 Page 8 of 9



 1   disclosure connected to this litigation. As a result, the parties agree that nothing in this protective order

 2   will be deemed to limit or waive the attorney-client, work product, or any other privilege.

 3                   10.       Continuing     Obligation,      Retention of Jurisdiction. This Order shall

 4   continue to be binding after the conclusion of this litigation, and the Court shall retain limited

 5   jurisdiction over the parties hereto for purposes of enforcing any obligations imposed hereby.

 6                   11.       Until such time as this Protective Order has been entered by the District Court,

 7   the parties agree that upon execution by the parties, it will be treated as though it has been “So

 8   Ordered.”

 9   Dated: May 20, 2020                                    Dated: May 20, 2020

10
     JONES LOVELOCK                                         BELLAGIO, LLC AND MGM RESORTS
11                                                          INTERNATIONAL
12
     By: /s/Stephen A. Davis                                By: /s/Kelly R. Kichline
13
     Nicole E. Lovelock, Esq.                               Dana Howell, Bar # 11607
14   Stephen A. Davis, Esq.                                 Kelly Kichline, Bar # 10642
     JONES LOVELOCK                                         MGM RESORTS INTERNATIONAL
15
     Attorneys for Plaintiff                                Attorneys for Defendants
16                                                          Bellagio, LLC dba Bellagio Hotel and Casino
     Diana Holmes
17                                                          and MGM Resorts International

18

19
                                              IT IS SO ORDERED.
20
21

22
                                                     UNITED STATES MAGISTRATE JUDGE
23
                                                             5/21/2020
24                                                   Dated: __________________________
25

26
27

28
                                                          8.
       Case 2:20-cv-00576-RFB-BNW Document 29
                                           27 Filed 05/21/20
                                                    05/20/20 Page 9 of 9



 1                                                   EXHIBIT A
 2                       ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3

 4   I, ________________________________ of _________________________________________
            [print or type full name],                                     [print or type full address],

 5
     declare under penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 6
     Order that was issued by the United States District Court for the District of Nevada in the case of
 7
     Diana Holmes v. Bellagio, LLC et al, Case No. 2:20-cv-00576-RFB-BNW (D. Nev.).
 8

 9
     I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
10
     understand and acknowledge that failure to so comply could expose me to sanctions and punishment
11
     in the nature of contempt. I solemnly promise that I will not divulge any documents or copies of
12
     documents, designated “Confidential” or “Confidential - Attorneys Eyes Only” obtained pursuant to
13
     such Protective Order, or the contents of such documents, to any person other than those specifically
14
     authorized by the Protective Order. I shall not copy or use such documents except for the purposes of
15
     this action and pursuant to the terms of the Protective Order. As soon as practical, but no later than 30
16
     days after final termination of this action, I shall return to the attorney from whom I have received
17
     them, any documents in my possession designated “Confidential” or “Confidential - Attorneys Eyes
18
     Only,” and all copies, excerpts, summaries, notes, digests, abstracts, and indices relating to such
19
     documents. I further agree to submit to the jurisdiction of the United States District Court for the
20
     District of Nevada for the purpose of enforcing the terms of this Stipulated Protective Order, even if
21
     such enforcement proceedings occur after termination of this action.
22

23
     Date: _______________               City and State where sworn and signed:___________________
24

25   Printed name: ______________________________

26   Signature: __________________________________

27

28
                                                          9.
